Citation Nr: 0517016	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  97-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2. Entitlement to service connection for a back disorder


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Huntington, West Virginia Regional Office of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a low back 
disability.  Jurisdiction of the appeal was subsequently 
transferred to the New York, New York Regional Office (RO).

The veteran testified before a hearing officer at an RO 
hearing in December 1998.  A transcript of the hearing is of 
record.  In May 2003, the Board remanded the veteran's case 
to the RO for further development.  The case was returned to 
the Board in May 2005.

The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a back disability is decided herein, 
whereas the issue of entitlement to service connection for a 
back disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.

2.  In a decision of July 1992, the RO denied the veteran's 
claim of service connection for a back disability.  He was 
properly notified and did not file an appeal.

3.  Evidence received since the July 1992 RO decision is new, 
and bears substantially and directly on the matter at hand; 
it is so significant that it must be considered with all 
evidence of record in order to fairly adjudicate the appeal.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in May 1995, before the enactment of the VCAA.  

An RO letter dated in August 2004 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  In the August 2004 letter, VA notified the 
veteran of his responsibility to submit new and material 
evidence that showed that he was entitled to service 
connection for a back disability.  This letter informed the 
veteran of what evidence was necessary to substantiate claim 
for service connection.  The letter did not request that he 
submit any evidence in his possession; however, by this 
letter, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004). 

Additionally, the January 1997 statement of the case and 
March 1997, December 1998, and July 2000 supplemental 
statements of the case provided guidance regarding the 
evidence necessary to substantiate his claim.  The May 2003 
Board remand also provided such guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The RO denied the veteran's claim for service connection for 
a back disability in July 1992.  The RO notified the veteran 
of the decision in a July 1992 letter.  The veteran did not 
appeal that decision.

Evidence of record at the time of this decision included the 
veteran's service medical records, VA examinations, private 
medical records, the veteran's statements, service personnel 
records, and a history of the veteran's unit in service.

The veteran's service medical records were void for any 
treatment of the veteran's back or any diagnosis of a back 
disability.

The veteran was seen at a private hospital in September 1982 
after he injured the left side of his back while working.  X-
ray films of the spine revealed a negative lumbosacral spine 
study.

In May 1983, the veteran underwent a VA examination that 
showed the veteran reported having a back injury from a 
helicopter that was shot down on March 19, 1967 in Vietnam.  
The veteran had full range of motion of the back and no back 
disability was noted.
A VA X-ray of the veteran's spine taken in June 1983 shows 
the veteran having a normal lumbosacral spine.

In the veteran's September 1983 statement, he stated that he 
was shot down in Vietnam from a helicopter approximately on 
April 19, 1967.  One person was killed and three others and 
he were wounded.  He alleged that his back was wounded at 
that time.

In April 1985, the veteran underwent a VA examination, 
wherein he alleged having job injuries to his lower back in 
1983 and 1984.  No orthopedic condition was found in his 
lower back.  An April 1985 VA X-ray shows the veteran having 
a normal lumbosacral spine.

In February 1987, the veteran underwent a VA examination for 
his back.  He reported injuring his back on his job.  He had 
a full range of motion in the spine and there were no 
orthopedic findings.  A February 1987 VA X-ray of the spine 
shows the veteran having minimal levoscoliosis.  Sclerotic 
changes were noted on the iliac margin of the right 
sacroiliac joint.  The bones and joints were otherwise 
unremarkable.

In the veteran's October 1988 statement, he stated that on 
March 19, 1967, his helicopter was shot down in the Bon Son 
area in Vietnam.  He was trapped under the skid.  Further, he 
stated that two men from his unit were injured and the co-
pilot died of a gunshot.  Another person also died from the 
helicopter.

A February 1989 letter from the Department of the Army 
revealed that five men from the veteran's unit were sent to 
the hospital on May 1, 1967.  In addition, two members of the 
veteran's unit mentioned in his October 1988 statement to 
have been injured, were confirmed to have been wounded in 
action - one on March 19, 1967, and the other was sent to the 
hospital on March 21, 1967.  They were unable to locate any 
information verifying the helicopter crash or the person that 
died from the helicopter.

In May 1989, the RO received the unit history of the 
veteran's unit, which detailed the events of the war from 
January 1967 to December 1967.  No description of the 
helicopter incident described by the veteran was included in 
the unit history.

In May 1992, the veteran underwent a VA examination.  He 
reported receiving treatment at the Riverhead Health Center 
for low back pain since 1972 to the present.  His diagnosis 
was low back pain and he was sent to orthopedics for an 
examination of the spine.

In June 1992, the veteran underwent a VA examination of his 
spine.  X-rays of the spine revealed narrowing of L2/L3, 
L3/L4 and sacralization of the left L5/S1 transverse process.  
His diagnosis was chronic low back pain secondary to 
degenerative disc disease L2/L3, L3/L4 with noted 
sacralization of the left L5/S1 transverse process.  That 
same day, he underwent a VA examination for his joints.  He 
reported that while he was in Vietnam in 1967, he was in a 
helicopter crash and fell approximately 30 to 40 feet and 
landed on his back and the skids of the helicopter landed on 
his chest.  He was treated conservatively.  He also reported 
a history of on the job injuries post-service that resulted 
in back injuries.  One such injury occurred in 1986.

The July 1992 RO rating decision declining to reopen the 
veteran's claim for service connection for a back disability 
was the final decision before the veteran's current claim.  
The RO found that there was no new basis to show that the 
veteran's current back disability had its initial onset in 
service or that it manifested itself to a compensable degree 
of 10 percent or more within one year from separation from 
service.  He did not appeal this decision.

The veteran submitted evidence subsequent to this rating 
decision.  Included in this evidence was a statement from the 
veteran, received at the RO in September 1992, which showed 
the veteran arguing that the VA failed to confirm the 
helicopter crash that occurred in April 1967.  He stated that 
the crash occurred in the Bon Son area in the Anlo Valley 
approximately 60 miles from Base Camp in An Kai.  He stated 
he was transported by Medivac to the base hospital and 
treated for back injuries and other contusions.
In May 1993, the RO received the veteran's VA outpatient 
medical records dated January 1993 to May 1993.  A March 1993 
VA medical record shows the veteran complaining of a bad back 
that he alleged was caused by a Vietnam injury.  He stated 
that a doctor at Riverhead County Center treated him.

In March 1994, the RO received the cover page of the 
veteran's Social Security Administration (SSA) decision for 
supplemental security income.  Within the document it shows 
that the veteran alleged that he initially sustained injury 
to his lower back while in the military in Vietnam.  Over the 
years, this condition progressed.

In May 1995, the RO received a copy of an Air Medal citation 
presented to the veteran by direction of the President for 
his meritorious achievement while participating in sustained 
aerial flight in support of combat ground forces of the 
Republic of Vietnam during the period December 1966 to August 
1967.  The citation also stated that during this time the 
veteran actively participated in more than 25 aerial missions 
over hostile territory in support of counterinsurgency 
operations.

In the veteran's May 1995 claim, he stated that during 
service, he was trapped under a helicopter while under fire.  
He argued that his back problems stemmed from the helicopter 
incident.

In April 1996, the RO received records service department 
morning reports dated 1966 to 1967 from Company A, 2nd 
Battalion, 5th Cavalry.  The reports showed that the veteran 
was assigned to the unit on December 31, 1966.  In addition, 
soldiers whom the veteran mentioned were wounded with him in 
service were investigated and it was shown that on February 
12, 1967, L.H. was wounded in action and transferred to a 
patient casualty company.  L.L. was transferred to a patient 
casualty company on March 21, 1967; however, the morning 
report did not provide the reason for this transfer.  The 
morning report showed that the veteran was sent to the 15th 
medical battalion for treatment on May 9, May 31, and June 7, 
1967.  The veteran was transferred from the unit to the 53rd 
General Support Group on August 12, 1967.  In addition the 
morning reports for March 19 and 26, 1967 were enclosed; 
however, they did not document the helicopter incident that 
the veteran described that injured his back.  E.H. was 
wounded in hostile action on March 19, 1967 and L.L. was 
wounded in hostile action on February 12, 1967.  The casualty 
data did not list the veteran as wounded or injured during 
his Vietnam tour.  The records also showed that on February 
12, 1967, Company A air assaulted to a landing zone to 
support combat actions in the area.  The lead aircraft was 
hit by ground fire, wounding the company commander and 
resulting in other casualties.  Company A continued to 
receive small arms fire throughout the night.  On March 21, 
1967, Company A conducted air assaults in the area of landing 
zone Nickel.

In May 1996, the RO received Social Security Administration 
disability records for the veteran.  The records included an 
August 1991 letter from M.E., M.D., a private radiologist, 
that showed the veteran reported first injuring his back 
while on active duty in Vietnam in 1967.  He related that the 
accident occurred in a helicopter crash during a raid.  Since 
then, he continued to have back discomfort.  He also 
experienced recurrent injuries to the back while working.  In 
a September 1991 letter from the North Broadway Medical 
Associates, it was noted that the veteran complained of low 
back pain that he had for the past 20 years.  He stated that 
he injured his back while lifting heavy weights at work, 
which occurred in 1982, 1984, and 1985.  Further, an undated 
form shows the veteran stating that he injured his back in 
December 1986 as a result of an accident.

In the veteran's November 1996 notice of disagreement, he 
argued that because he received the Air Medal for 
participating in combat air assaults, this should be evidence 
of his combat experience in service.

In July 1998, the RO received VA outpatient medical records 
dated January 1993 to June 1998 that showed the veteran had 
current chronic back pain.

In the veteran's November 1998 statement, he stated that he 
previously reported the helicopter crash as occurring on 
April 19, 1967; however, after researching records of 
helicopters that were destroyed, he believed the date of the 
crash was April 20, 1967.  He also gave a listing of 
helicopters that were destroyed on that date.  He stated that 
he was sent to the hospital after the crash and later 
released.  He was not able to carry his gear because of his 
back injury, so he was reassigned as a security guard to HHC 
53d General Support Group, on July 30, 1967.

In December 1998, the veteran testified at an RO hearing.  He 
stated that he was shot down on April 19, 1967.  He then went 
into the hospital.  He hurt his back at the time and later 
hurt his back in an accident at work.  Since service, he 
stated that he received treatment at the Riverhead County 
Health Center.

In December 1998, the veteran submitted a listing of the 
helicopters that were destroyed on April 20, 1967.  In 
addition, he submitted history of his service unit, which 
showed the 2d Battalion, 5th Cavalry arrived in Vietnam on 
September 15, 1967 and departed Vietnam on April 1, 1972.  In 
addition, this unit serviced as airmobile infantry with the 
1st Cavalry Division (Airmobile) in Vietnam.  The location 
was An Khe.

In October 1999, the RO received medical records from 
Riverhead Health Center, a private facility, dated February 
1997 to April 1999.  A January 1998 medical record showed the 
veteran reporting he had back pain related to an injury 30 
years ago.

In the veteran's representative's May 2005 written brief 
presentation, he argued that 38 U.S.C.A. § 1154(b) should be 
considered to reopen the veteran's claim.


Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Included in the evidence received since the final RO decision 
dated in July 1992 is the Air Medal citation that was 
presented to the veteran for participating in sustained 
aerial flight in support of combat ground forces during 
December 1966 to August 1967.  This evidence is considered 
new and material because it was not previously submitted to 
the RO.  In addition, it bears directly and substantially 
upon the specific matter under consideration because it 
substantiates the veteran's claim that he participated in air 
assaults during service.  Incorporated with 38 U.S.C.A. 
§ 1154(b) (West 2002), which states that in the case of a 
veteran who engaged in combat during a period of war, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service satisfactory lay or other evidence of 
service incurrence if consistent with the circumstances, 
condition, or hardships of such service, the veteran's Air 
Medal citation shows that he was in combat and could have 
been injured during an air assault.  Therefore, the Air Medal 
citation shows that the veteran's allegations of how his 
injury occurred are consistent with the circumstances of his 
service.  Having decided that the evidence mentioned above is 
new and material, there is no need to discuss whether the 
other evidence received by the RO since the July 1992 RO 
rating decision is likewise new and material, as the claim 
will be reopened solely on the basis of this evidence.  
Accordingly, reopening of the claim of service connection for 
a back disability is in order.



ORDER

As new and material evidence has been submitted, reopening of 
the claim of service connection for a back disability is 
granted.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
reopened claim.  Having reopened the veteran's claim, the 
Board notes that the veteran has not been afforded a VA 
examination to determine the etiology of his back disability.  
The Board therefore concludes that an additional examination 
should be conducted prior to appellate review of the 
veteran's case.

In addition, the veteran stated that he was treated at the 
Riverhead Health Center from 1972 to the present for his back 
disability.  However, the complete records from this private 
facility are not included in the claims folder.  Therefore, 
these records are needed to determine the issue of service 
connection.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for a back 
disability since service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folders, including specifically the 
veteran's medical records from Riverhead 
Health Center in Riverhead, New York.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
the claimed back disability.  All 
indicated tests and studies are to be 
performed, and all potential diagnoses 
should be either confirmed or rejected.  
Prior to the examination, the claims 
folders must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is to identify his medical 
specialty in his report.

Based upon the examination results and 
the review of the claims folders, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current back 
disability is due to an event or injury 
during his active military service.  The 
rationale for all opinions expressed must 
be clearly set forth by the physician in 
the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


